 Case 2:18-bk-20151-ER       Doc 645 Filed 10/24/18 Entered 10/24/18 14:38:58            Desc
                                   Ruling Page 1 of 17




                            United States Bankruptcy Court
                             Central District of California
                                       Los Angeles
                               Judge Ernest Robles, Presiding
                                 Courtroom 1568 Calendar

Wednesday, October 24, 2018                                               Hearing Room       1568

10:00 AM
2:18-20151    Verity Health System of California, Inc.                                 Chapter 11

    #9.00    HearingRE: [365] Motion For Sale of Property of the Estate under Section 363(b) - No
             Fee Debtors Notice Of Motion And Motion For The Entry Of (I) An Order (1)
             Approving Form Of Asset Purchase Agreement For Stalking Horse Bidder And For
             Prospective Overbidders To Use, (2) Approving Auction Sale Format, Bidding
             Procedures And Stalking Horse Bid Protections, (3) Approving Form Of Notice To Be
             Provided To Interested Parties, (4) Scheduling A Court Hearing To Consider Approval
             Of The Sale To The Highest Bidder And (5) Approving Procedures Related To The
             Assumption Of Certain Executory Contracts And Unexpired Leases; And (II) An Order
             (A) Authorizing The Sale Of Property Free And Clear Of All Claims, Liens And
             Encumbrances; Memorandum Of Points And Authorities In Support Thereof (Moyron,
             Tania)

                                 Docket      365

  Matter Notes:
      10/24/2018



      The tentative ruling will be the order.
      Party to lodge order: Movant

      POST PDF OF TENTATIVE RULING TO CIAO
  Tentative Ruling:
      10/23/2018 (amended after hearing)

      For the reasons set forth below, the Bidding Procedures Motion is GRANTED with
      agreed to amendments as set forth on the record.

      Pleadings Filed and Reviewed:
      1) Debtors’ Notice of Motion and Motion for the Entry of (I) An Order (1)
         Approving Form of Asset Purchase Agreement for Stalking Horse Bidder and for
         Prospective Overbidders to Use, (2) Approving Auction Sale Format, Bidding

10/24/2018 2:00:25 PM                     Page 27 of 54
 Case 2:18-bk-20151-ER       Doc 645 Filed 10/24/18 Entered 10/24/18 14:38:58           Desc
                                   Ruling Page 2 of 17




                           United States Bankruptcy Court
                            Central District of California
                                       Los Angeles
                               Judge Ernest Robles, Presiding
                                 Courtroom 1568 Calendar

Wednesday, October 24, 2018                                              Hearing Room       1568

10:00 AM
CONT...       Verity Health System of California, Inc.                                 Chapter 11
         Procedures and Stalking Horse Bid Protections, (3) Approving Form of Notice to
         be Provided to Interested Parties, (4) Scheduling a Court Hearing to Consider
         Approval of the Sale to the Highest Bidder and (5) Approving Procedures Related
         to the Assumption of Certain Executory Contracts and Unexpired Leases; and (II)
         An Order (A) Authorizing the Sale of Property Free and Clear of All Claims,
         Liens and Encumbrances [Doc. No. 365] (the "Bidding Procedures Motion")
         a) Notice of Sale of Estate Property [Doc. No. 366]
         b) Declaration of Richard G. Adcock in Support of [Bidding Procedures Motion]
             [Doc. No. 393]
         c) Declaration of James Maloney in Support of [Bidding Procedures Motion]
             [Doc. No. 394]
      2) Opposition Papers:
         a) Limited Objection of the Federal Communications Commission to [Bidding
             Procedures Motion] [Doc. No. 437]
         b) Limited Objection of Pension Benefit Guaranty Corporation to [Bidding
             Procedures Motion] [Doc. No. 439]
         c) Reservation of Rights of Premier, Inc. and its Subsidiaries in Relation to
             [Bidding Procedures Motion] [Doc. No. 444]
         d) Objection of Cigna Entities to [Bidding Procedures Motion] [Doc. No. 445]
         e) Objection of the U.S. Department of Health and Human Services and Centers
             for Medicare and Medicaid Services to [Bidding Procedures Motion] [Doc.
             No. 447]
             i) Stipulation to Postpone Hearing on Objection of the U.S. Department of
                 Health and Human Services and Centers for Medicare and Medicaid
                 Services to Debtors’ Sale Procedures Motion and Allow Further Briefing
                 [Doc. No. 613]
         f) SEIU-UHW’s Objection and Reservation of Rights to [Bidding Procedures
             Motion] [Doc. No. 450]
             i) Declaration of David Miller in Support of SEIU-UHW’s Objection [Doc.
                 No. 453]
         g) Conditional Opposition to [Bidding Procedures Motion] [filed by OCH Forest
             1] [Doc. No. 452]
             i) Declaration of Charles Toeniskoetter in Support of Conditional Opposition
                 to [Bidding Procedures Motion] [Doc. No. 456]
         h) Local 39’s Objection and Reservation of Rights to [Bidding Procedures
             Motion] [Doc. No. 458]


10/24/2018 2:00:25 PM                     Page 28 of 54
 Case 2:18-bk-20151-ER       Doc 645 Filed 10/24/18 Entered 10/24/18 14:38:58            Desc
                                   Ruling Page 3 of 17




                           United States Bankruptcy Court
                            Central District of California
                                       Los Angeles
                               Judge Ernest Robles, Presiding
                                 Courtroom 1568 Calendar

Wednesday, October 24, 2018                                               Hearing Room       1568

10:00 AM
CONT...     Verity Health System of California, Inc.                                    Chapter 11
         i) Limited Objection of Retirement Plan for Hospital Employees to Debtors’
            Motion for Entry of an Order Approving Bidding Procedures, Etc. [Doc. No.
            460]
         j) Response to Debtors’ [Bidding Procedures Motion] [filed by the California
            Attorney General] [Doc. No. 463]
            i) Sur-Reply to Debtor’s Reply to Response of California Attorney General
                to Bid Procedures Motion [Doc. No. 619]
         k) California Nurses Association Objection to Debtors’ [Bidding Procedures
            Motion] [Doc. No. 465]
         l) Official Committee of Unsecured Creditors’ Limited Objection to Debtor’s
            Sale Motion [Doc. No. 490]
            i) Declaration of Cynthia A. Nelson in Support of Official Committee of
                Unsecured Creditors’ Limited Objection to Debtors’ Sale Motion [Doc.
                No. 491]
         m) Limited Objection and Reservation of Rights of Verity MOB Financing LLC
            and Verity MOB Financing II LLC to [Bidding Procedures Motion] [Doc. No.
            500]
         n) Objection of UMB Bank, N.A. as Master Trustee and Wells Fargo Bank, N.A.
            as Bond Trustee, to [Bidding Procedures Motion] [Doc. No. 557]
            i) Declaration of Benjamin Ilhardt in Support of Objection of UMB Bank,
                N.A. as Master Trustee and Wells Fargo Bank, N.A. as Bond Trustee, to
                [Bidding Procedures Motion] [Doc. No. 557-1]
         o) Limited Objection and Reservation of Rights of U.S. Bank National
            Association, as Series 2017 Note Trustee, to [Bidding Procedures Motion]
            [Doc. No. 577]
         p) Reservation of Rights of INFOR (US), Inc. [Doc. No. 592]
         q) Engineers and Scientists of California Local 20, IFPTE, AFL-CIO/CLC’s
            Objection and Reservation of Rights to [Bidding Procedures Motion] [Doc.
            No. 597]
            i) Declaration of Danielle Lucido in Support of Engineers and Scientists of
                California Local 20, IFPTE, AFL-CIO/CLC’s Objection and Reservation
                of Rights to [Bidding Procedures Motion] [Doc. No. 598]
      3) Reply Papers:
         a) Debtors’ Reply to Response of California Attorney General to Debtors’ Bid
            Procedures Motion [Doc. No. 560]
         b) Omnibus Reply to Objections to [Bidding Procedures Motion] [Doc. No. 561]


10/24/2018 2:00:25 PM                     Page 29 of 54
 Case 2:18-bk-20151-ER         Doc 645 Filed 10/24/18 Entered 10/24/18 14:38:58                     Desc
                                     Ruling Page 4 of 17




                              United States Bankruptcy Court
                               Central District of California
                                         Los Angeles
                                 Judge Ernest Robles, Presiding
                                   Courtroom 1568 Calendar

Wednesday, October 24, 2018                                                      Hearing Room         1568

10:00 AM
CONT...     Verity Health System of California, Inc.                                   Chapter 11
         c) Debtors’ Reply to Objection of U.S. Department of Health and Human
            Services and Centers for Medicare and Medicaid Services to Debtors Bid
            Procedures Motion [Doc. No. 562]
         d) Reply to Objections of UMB Bank and US Bank to [Bidding Procedures
            Motion] [Doc. No. 621]
            i) Objection to Declaration of Benjamin Ilhardt in Support of Objection of
                UMB Bank, N.A., as Master Trustee and Wells Fargo Bank, N.A., as Bond
                Trustee, to [Bidding Procedures Motion] [Doc. No. 622]
      4) Papers filed in Connection with the California Attorney General’s Motion to
         Continue the Hearing on the Bidding Procedures Motion:
         a) Notice of Motion and Motion to Continue the Hearing on Debtors’ [Bidding
            Procedures Motion] [Doc. No. 599]
         b) Debtors’ Opposition to Attorney General’s Motion to Continue the Hearing on
            Debtors’ [Bidding Procedures Motion] [Doc. No. 605]
         c) Official Committee of Unsecured Creditors’ Objection to Motion to Continue
            Hearing on Debtors’ [Bidding Procedures Motion] [Doc. No. 608]

      I. Facts and Summary of Pleadings
          On August 31, 2018 (the “Petition Date”), Verity Health Systems of California
      (“VHS”) and certain of its subsidiaries (collectively, the “Debtors”) filed voluntary
      petitions for relief under Chapter 11 of the Bankruptcy Code. On August 31, 2018, the
      Court entered an order granting the Debtors’ motion for joint administration of the
      Debtors’ Chapter 11 cases. Doc. No. 17.
          Debtors seek approval of procedures governing the sale of Saint Louise Regional
      Hospital ("St. Louise"), O’Connor Hospital ("O’Connor"), and related assets. Both
      hospitals are located in Santa Clara County. See generally Doc. No. 365 (the "Bidding
      Procedures Motion"). Pursuant to an Asset Purchase Agreement (the "APA") dated
      October 1, 2018, the assets to be sold (the "Assets") consist of:
              all assets, businesses, real property, personal property, equipment, supplies,
              software, contracts, leases, licenses/permits, books, records, offices, facilities,
              and all other tangible and intangible property (a) whatsoever and wherever
              located that is owned, leased, or used primarily in connection with the
              Businesses by a Hospital Seller, (b) located in Santa Clara County, California
              that is owned, leased, or used primarily in connection with the Businesses by
              Verity Holdings, and (c) whatsoever and wherever located that is owned,
              leased, or used by Verity primarily in connection with the Businesses, in each


10/24/2018 2:00:25 PM                         Page 30 of 54
 Case 2:18-bk-20151-ER         Doc 645 Filed 10/24/18 Entered 10/24/18 14:38:58                Desc
                                     Ruling Page 5 of 17




                             United States Bankruptcy Court
                              Central District of California
                                         Los Angeles
                                 Judge Ernest Robles, Presiding
                                   Courtroom 1568 Calendar

Wednesday, October 24, 2018                                                    Hearing Room        1568

10:00 AM
CONT...        Verity Health System of California, Inc.                                        Chapter 11
               case, except for the Excluded Assets.
      APA at ¶1.8.
           Certain of the Debtors’ liabilities are excluded from the sale. Most significant is
      the exclusion of all "Labor Obligations," defined in the APA to include all "collective
      bargaining agreements … that are in place with any labor unions …." APA at ¶8.13.
           Under the APA, the County of Santa Clara is the stalking horse bidder (the
      "Stalking Horse Bidder"). The proposed Breakup Fee is $9.4 million, or 4.0% of the
      $235 million purchase price. The Stalking Horse Bidder is also entitled to
      reimbursement for its reasonable due diligence expenses (the "Expense
      Reimbursement"). The Stalking Horse Bidder has agreed to cap the sum of the
      Breakup Fee and the Expense Reimbursement at 5% of the purchase price (i.e., the
      Breakup Fee is 4% of the purchase price and therefore the Expense Reimbursement
      cannot exceed 1% of the purchase price, or $2.35 million).
           Qualified overbidders (the "Overbidders") may participate in an auction to be held
      at the offices of the Debtors’ counsel on December 10, 2018, at 10:00 a.m. To qualify
      to participate in the auction, Overbidders must provide a good-faith deposit in the
      amount of $23.5 million. The proposed minimum overbid amount is the Breakup Fee
      ($9.4 million) plus an additional bidding increment of $7.5 million. Overbids will be
      evaluated based upon several factors, including (1) the amount of such bid; (2) the
      risks and timing associated with consummating such bid; (3) any proposed revisions
      to the form of the APA; and (4) any other factors deemed relevant by the Debtors in
      their reasonable discretion, in consultation with the Official Committee of Unsecured
      Creditors (the "Committee"). If an auction is conducted, a hearing before the Court to
      approve the results of the auction (the "Sale Hearing") will take place on December
      18, 2018.
           The Debtors will seek to assume and assign certain contracts and leases to be
      identified in the Purchase Agreement (the "Assumed Executory Contracts"). Initially,
      the Assumed Executory Contracts will be those contracts and leases that the Debtors
      believe may be assumed and assigned as part of the orderly transfer of the Assets. The
      successful bidder may choose to exclude (or to add) certain contracts or leases to the
      list of Assumed Executory Contracts.
           The Debtors will file with the Court and serve a Cure Notice upon each
      counterparty to the Assumed Executory Contracts. The Cure Notice will state the date,
      time, and place of the Sale Hearing as well as the date by which any objection to the
      assumption and assignment of Assumed Executory Contracts must be filed and
      served. The Cure Notice will also identify the amounts, if any, that the Debtors


10/24/2018 2:00:25 PM                        Page 31 of 54
 Case 2:18-bk-20151-ER         Doc 645 Filed 10/24/18 Entered 10/24/18 14:38:58                   Desc
                                     Ruling Page 6 of 17




                              United States Bankruptcy Court
                               Central District of California
                                          Los Angeles
                                  Judge Ernest Robles, Presiding
                                    Courtroom 1568 Calendar

Wednesday, October 24, 2018                                                    Hearing Room         1568

10:00 AM
CONT...       Verity Health System of California, Inc.                                        Chapter 11
      believe are owed to each counterparty to an Assumed Executory Contract in order to
      cure any defaults that exist under such contract (the "Cure Amounts"). To the extent
      that there is a contract added to the list of contracts to be assumed by the successful
      bidder selected at the auction, the Bidding Procedures Motion shall be deemed to
      constitute a separate motion to assume and assign that contract to the successful
      bidder pursuant to §365.

       A. Summary of the Objections Filed to the Bidding Procedures Motion and the
       Debtors’ Replies in Support of the Motion
          The objections to the Bidding Procedures Motion, and the Debtors’ reply to each
       objection, are summarized below. [Note 1]

       1. Objection of the Federal Communications Commission [Doc. No. 437]
           The Federal Communications Commission (the "FCC") states that certain of the
       Debtors hold wireless licenses, the transfer of which is subject to FCC approval. To
       preserve its rights, the FCC requests that any order approving the Bidding Procedures
       Motion (the "Bidding Procedures Order") contain the following language:
              Notwithstanding any other provision of this Order or any other Order of this
              Court, no sale, transfer or assignment of any rights and interests of a regulated
              entity in any federal license or authorization issued by the Federal
              Communications Commission ("FCC") shall take place prior to the issuance of
              FCC regulatory approval for such sale, transfer or assignment pursuant to the
              Communications Act of 1934, as amended, and the rules and regulations
              promulgated thereunder. The FCC's rights and powers to take any action
              pursuant to its regulatory authority, including, but not limited to, imposing any
              regulatory conditions on such sales, transfers and assignments and setting any
              regulatory fines or forfeitures, are fully preserved, and nothing herein shall
              proscribe or constrain the FCC' s exercise of such power or authority to the
              extent provided by law.

           The Debtors assert that the FCC’s objection is premature because any Licenses
       that may be subject to FCC regulation have not yet been designated for assumption
       and assignment.

       2. Objection of the Pension Benefit Guaranty Corporation [Doc. No. 439]
           The Pension Benefit Guaranty Corporation (the "PGBC") argues that the proposed


10/24/2018 2:00:25 PM                        Page 32 of 54
 Case 2:18-bk-20151-ER          Doc 645 Filed 10/24/18 Entered 10/24/18 14:38:58                  Desc
                                      Ruling Page 7 of 17




                              United States Bankruptcy Court
                               Central District of California
                                          Los Angeles
                                  Judge Ernest Robles, Presiding
                                    Courtroom 1568 Calendar

Wednesday, October 24, 2018                                                     Hearing Room        1568

10:00 AM
CONT...       Verity Health System of California, Inc.                                        Chapter 11
      Bidding Procedures should be modified to require that all bidders expressly state
      whether they intend to assume the Debtors’ pension obligations. PBGC asserts that a
      bidder’s assumption of pension liabilities would effectively eliminate or reduce
      PBGC’s claims against each of the Debtors, thereby providing value to the Debtors’
      respective estates and increasing recoveries for other creditors. Accordingly, PBGC
      contends that when evaluating overbids, the Debtors should give credit for the value
      of the pension plans’ liabilities that an Overbidder agrees to assume.
          In reply, the Debtors assert that they have repeatedly stated that in assessing the
      highest and best offers, they will consider all forms of consideration, including the
      assumption of pension liabilities. The Debtors state that the inclusion of any particular
      language providing whether or not a bidder will assume particular liabilities is
      unnecessary, and that given the scope of pension liabilities, it would be remarkable if
      any Qualified Bidder’s bid failed to indicate whether pension liabilities would be
      assumed.

       3. Objection of Cigna Entities [Doc. Nos. 445 and 561]
           The Debtors are parties to various agreements with Cigna Healthcare of
       California, Inc. ("Cigna CA") and Life Insurance Company of North America
       ("LINA," and together with Cigna CA, "Cigna"). The Cigna Provider Agreements
       provide covered healthcare services to eligible participants within the Cigna Provider
       Network who receive treatment at the Debtors’ hospitals. The agreements with LINA
       provide group disability benefits for the Debtors’ employee benefits program (the
       "LINA Contracts").
           Cigna objects to the Bidding Procedures Motion on the following grounds:
              1) The proposed Bidding Procedures do not provide Cigna sufficient time to
                   object to the assignment and assumption of executory contracts. If the
                   successful purchaser does not assume the Cigna Provider Agreements,
                   patients receiving treatment at the hospitals will be severely prejudiced,
                   because they will no longer be part of the Cigna Provider Network and
                   therefore will no longer be eligible to receive healthcare at the hospitals.
                   Cigna must receive at least sixty days’ notice of any decision to assume or
                   reject the Cigna Provider Agreements.
              2) Similarly, the proposed Bidding Procedures do not provide Cigna with
                   sufficient notice of the disposition of the LINA Contracts. The Bidding
                   Procedures should be altered to provide that, absent consent from Cigna,
                   unequivocal and irrevocable notice of the proposed assumption and


10/24/2018 2:00:25 PM                         Page 33 of 54
 Case 2:18-bk-20151-ER        Doc 645 Filed 10/24/18 Entered 10/24/18 14:38:58                  Desc
                                    Ruling Page 8 of 17




                             United States Bankruptcy Court
                              Central District of California
                                        Los Angeles
                                Judge Ernest Robles, Presiding
                                  Courtroom 1568 Calendar

Wednesday, October 24, 2018                                                   Hearing Room        1568

10:00 AM
CONT...       Verity Health System of California, Inc.                                     Chapter 11
                assignment of the LINA Contracts must be provided to Cigna and its
                counsel at least ten days prior to any hearing thereon.

          In reply, the Debtors state that the notice demanded by Cigna is unreasonable,
      unduly burdensome to the estate, and could potentially delay the closing of the sale by
      up to two months. The Debtor states that the assumption and assignment procedures it
      has proposed are customary and reasonable, and that Cigna has failed to offer any
      support for the extraordinary divergence from customary practice that it requests.

      4. Objection of the U.S. Department of Health and Human Services [Doc. Nos. 447,
      562, and 613]
          The United States Department of Health and Human Services and the Centers for
      Medicare and Medicaid Services (collectively, "HHS") objects to the APA’s
      characterization of Medicare Provider Agreements held by St. Louise and O’Connor
      as licenses rather than as executory contracts. According to HHS, the Medicare
      Provider Agreements are executory contracts which may only be assumed and
      assigned in conformance with the requirements of §365.
          The Debtors assert that HHS should be judicially estopped from arguing that the
      Medicare Provider Agreements are executory contracts, because HHS has argued
      before other federal courts that Medicare Provider Agreements are licenses.
          On October 22, 2018, the Debtors and HHS entered into a stipulation, which
      provides that the issues raised by HHS’ objection should be addressed in connection
      with the Sale Hearing rather than the Bidding Procedures Motion.

      5. Objection of OCH Forest 1 [Doc. Nos. 452 and 561]
          OCH Forest 1 ("OCH") entered into a Partnership Agreement with O’Connor,
      under which OCH is the General Partner and O’Connor is the Limited Partner. The
      purpose of the Partnership Agreement was to develop and invest in a medical office
      building located at 455 O’Connor Drive, San Jose, CA (the "455 Property"). Under
      the Partnership Agreement, OCH holds a right of first refusal with respect to the
      transfer of the 455 Property. OCH does not object to the proposed sale, but objects to
      any modification of the Partnership Agreement.
          Debtors assert that nothing in the Bidding Procedures Motion impairs OCH’s
      rights and that OCH’s objection is premature and should be addressed in connection
      with the Sale Hearing.



10/24/2018 2:00:25 PM                       Page 34 of 54
 Case 2:18-bk-20151-ER        Doc 645 Filed 10/24/18 Entered 10/24/18 14:38:58                  Desc
                                    Ruling Page 9 of 17




                             United States Bankruptcy Court
                              Central District of California
                                         Los Angeles
                                 Judge Ernest Robles, Presiding
                                   Courtroom 1568 Calendar

Wednesday, October 24, 2018                                                   Hearing Room        1568

10:00 AM
CONT...       Verity Health System of California, Inc.                                      Chapter 11
      6. Objection of the California Attorney General and the Attorney General’s Motion to
      Continue the Hearing on the Bidding Procedures Motion [Doc. Nos. 463, 599, 605,
      608, and 619]
          In July 2015, the California Attorney General (the "Attorney General") reviewed a
      transaction between the Debtors’ predecessor, Daughters of Charity Ministry Services
      Corporation ("Daughters") and BlueMountain Capital Management, LLC ("Blue
      Mountain"). In connection with the July 2015 transaction, the Attorney General
      imposed various conditions governing the operation of the Debtors’ hospitals (the
      "2015 Conditions"). Among other things, the 2015 Conditions require the hospitals to
      furnish specified amounts of charitable care, to continue to provide certain types of
      health care services, and to continue to operate emergency departments in accordance
      with minimum requirements.
          The Attorney General asserts that any purchaser of the Assets remains bound by
      the 2015 Conditions. The Debtor disputes this contention, arguing that pursuant to §
      363, the sale of the Assets may be free and clear of the 2015 Conditions. However, the
      Debtor further asserts that any disputes regarding the applicability of the 2015
      Conditions are premature because it is possible that the winning purchaser will
      voluntarily agree to abide by the 2015 Conditions.
          On October 19, 2018, the Attorney General filed a motion seeking to continue the
      hearing on the Bidding Procedures Motion by at least three weeks. The Attorney
      General contends that he is unable to adequately review the APA because the
      schedules to the APA have not yet been supplied.
          The Debtors and the Official Committee of Unsecured Creditors (the
      "Committee") oppose any continuance of the Bidding Procedures Motion on the
      grounds that the Attorney General will have adequate time to review the APA
      schedules prior to the final Sale Hearing.

      7. Objections of Entities Who Are Parties to or Benefit from Various Collective
      Bargaining Agreements with Certain of the Debtors [Doc. Nos. 450, 458, 460, 465,
      and 597]
          The International Union of Operating Engineers, Stationary Engineers Local 39
      ("Local 39"), the Service Employees International Union, United Healthcare Workers-
      West (“SEIU-UHW”), the California Nurses Association (the “CNA”), and the
      Engineers and Scientists of California Local 20, IFPTE, AFL-CIO/CLC (“IFPTE
      Local 20”) (collectively, the “Unions”) are parties to collective bargaining agreements
      (“CBAs”) with certain of the Debtors. The Debtors have filed a motion seeking to


10/24/2018 2:00:25 PM                       Page 35 of 54
 Case 2:18-bk-20151-ER          Doc 645 Filed 10/24/18 Entered 10/24/18 14:38:58                Desc
                                      Ruling Page 10 of 17




                              United States Bankruptcy Court
                               Central District of California
                                          Los Angeles
                                  Judge Ernest Robles, Presiding
                                    Courtroom 1568 Calendar

Wednesday, October 24, 2018                                                     Hearing Room        1568

10:00 AM
CONT...       Verity Health System of California, Inc.                                          Chapter 11
      enter into a new CBA with Local 39, which is currently set for hearing on November
      6, 2018.
          Debtor VHS participates in a multi-employer defined benefit pension plan, the
      Retirement Plan for Hospital Employees (the “RPHE”). Pursuant to CBAs with the
      Unions, the Debtors are obligated to make pension contributions to the RPHE.
          RPHE asserts that the Bidding Procedures should be modified as suggested by the
      PBGC, in order to encourage Overbidders to assume obligations arising under the
      RPHE. The Unions object to the Stalking Horse Bidder’s proposal to purchase the
      Assets free and clear of the Debtors’ pension obligations and the obligations under the
      unrejected CBAs. According to the Unions, any attempt to sell the assets free and
      clear of the CBAs constitutes an impermissible end-run around the requirements of §
      1113. CNA further asserts that any purchaser of the Assets should be required to
      assume all pension obligations under the RPHE, given that the assumption of such
      obligations would avoid the accrual of a large withdrawal liability claim against the
      Debtors under 29 U.S.C. §1384.
          Debtors dispute the Union’s contention that they must obtain relief under §1113
      before proceeding with the sale. Debtors rely upon Local 211 v. Family Snacks, Inc.,
      Official Unsecured Creditors' Comm. (In re Family Snacks, Inc.), 257 B.R. 884, 897
      (B.A.P. 8th Cir. 2001):
              When a debtor is selling on a going concern basis, the union urges, Ionosphere
              should not apply because the only meaningful time the court can make a
              decision on rejection is prior to the sale. We see no basis for such a distinction,
              unless it is to give the union veto power over a going concern sale which, as
              we know from experience, is often the best way to reap the greatest benefit for
              all creditors. Section 1113 was never intended to give unions such power. Its
              sole purpose is to keep a debtor from unilaterally rejecting a CBA and to
              plainly articulate the rules for going about rejection. If, as Ionosphere
              concluded, a debtor who is liquidating piecemeal should not be forced into
              Chapter 7 in order to preserve its assets for equitable distribution to all
              creditors, the same is true for a debtor who is selling its assets on a going
              concern basis.
      Family Snacks, 257 B.R. at 897.
          Debtors state that they will continue to work with the Unions to achieve a transfer
      of the hospitals in a manner that is in the best interest of all constituents. Debtors state
      that any bids that assume CBAs will be given appropriate weight and deference.



10/24/2018 2:00:25 PM                         Page 36 of 54
 Case 2:18-bk-20151-ER        Doc 645 Filed 10/24/18 Entered 10/24/18 14:38:58                Desc
                                    Ruling Page 11 of 17




                             United States Bankruptcy Court
                              Central District of California
                                         Los Angeles
                                 Judge Ernest Robles, Presiding
                                   Courtroom 1568 Calendar

Wednesday, October 24, 2018                                                  Hearing Room        1568

10:00 AM
CONT...      Verity Health System of California, Inc.                                       Chapter 11
      8. Objection of the Official Committee of Unsecured Creditors [Doc. Nos. 490, 491,
      and 561]
          The Official Committee of Unsecured Creditors (the “Committee”) objects to the
      Bidding Procedures Motion on the following grounds:
          1) The proposed Breakup Fee is too high and will chill bidding. The Breakup Fee
             should be reduced from 4% to 3%. A study conducted by Cynthia Nelson, a
             Senior Managing Director in the Corporate Finance & Restructuring group at
             FTI Consulting, Inc. (the “FTI Fee Study”) shows that in bankruptcy sales of
             between $50 million to $250 million, breakup fees are generally set at 3% or
             less.
          2) The minimum overbid increment should be reduced from $7.5 million to $5
             million to encourage bidding.
          3) The proposed sale includes more than just the assets necessary to operate the
             O’Connor and St. Louise hospitals. The APA also includes an urgent care
             facility containing medical office space located in Morgan Hill, CA (the “De
             Paul Property”). If the De Paul Property is not separately valued as part of the
             stalking horse bid, creditors will be unable to ascertain whether the highest
             price was obtained for this property. The Stalking Horse Bidder and all other
             Overbidders should be required to allocate with specificity the portion of the
             overall purchase price attributable to the De Paul Property.

          In response to the Committee’s objection, the Debtor asserts that the Breakup Fee
      and minimum overbid increment are consistent with relief granted by other
      Bankruptcy Courts, were negotiated between the Debtors and the Stalking Horse
      Bidder in good faith, and were agreed to in the exercise of the Debtors’ reasonable
      business judgment. Regarding the allocation of the purchase price, the Debtors assert
      that the APA already contemplates that the Stalking Horse Bidder will provide
      schedules allocating the purchase price among the various Assets being sold.

      9. Objections of UMB Bank, Wells Fargo, and U.S. Bank [Doc. Nos. 557, 621, and
      622]
          UMB Bank, N.A., in its capacity as successor master trustee for certain master
      trust indenture obligations (“UMB”), and Wells Fargo Bank, N.A., in its capacity as
      indenture trustee for the series 2005 revenue bonds (“Wells Fargo”) object to the
      Bidding Procedures Motion on the following grounds:
          1) Based upon a study prepared by Benjamin Ilhardt, the Senior Vice President of


10/24/2018 2:00:25 PM                       Page 37 of 54
 Case 2:18-bk-20151-ER        Doc 645 Filed 10/24/18 Entered 10/24/18 14:38:58                   Desc
                                    Ruling Page 12 of 17




                             United States Bankruptcy Court
                              Central District of California
                                         Los Angeles
                                 Judge Ernest Robles, Presiding
                                   Courtroom 1568 Calendar

Wednesday, October 24, 2018                                                   Hearing Room         1568

10:00 AM
CONT...       Verity Health System of California, Inc.                                  Chapter 11
              Houlihan Lokey Capital, Inc. (the “HL Fee Study”), the Breakup Fee is too
              high. The Houlihan Study shows that in comparable cases, breakup fees
              ranged from a minimum of 1.5% to a maximum of 3.8%, with a mean of 2.8%
              and a median of 3.0%. An appropriate break-up fee in this case would not
              exceed 3% of the stalking horse bid—that is, $7.05 million.
           2) The HL Fee Study further demonstrates that the proposed Expense
              Reimbursement of $2.35 million is excessive. An appropriate expense
              reimbursement would be no more than $1.4 million.
           3) The minimum overbid increment of $7.5 million should be reduced to $1
              million.

          Similar to UMB and Wells Fargo, U.S. Bank, N.A., in its capacity as Note Trustee
      for the Series 2017 Notes (“U.S. Bank”), asserts that the Bid Protections proposed by
      the Debtors are not reasonable and will chill competition.

      Debtors reply to the objections of UMB, U.S. Bank, and Wells Fargo as follows:
         1) The Bid Protections provided to Santa Clara County were necessary to induce
             it to serve as the stalking horse purchaser. Retaining Santa Clara as the
             stalking horse purchaser was essential given that a sale to Santa Clara can
             close rapidly, as it is not subject to review by the California Attorney General
             under Cal. Corp. Code §5914.
         2) Santa Clara is not purchasing certain excluded assets, including accounts
             receivable, which should generate an additional $65 million in incremental
             proceeds to the estate. When the Breakup Fee is computed as a percentage of
             the sale price plus the $65 million in incremental proceeds, it is only 3.1%.
         3) The testimony of Benjamin Ilhardt in support of the HL Fee Study is
             objectionable because Mr. Ilhardt is not qualified as an expert, and the types of
             sales cited in the HL Fee Study are not comparable as they do not involve
             health care or public entities.

      10. Reservation of Rights of Premier and Infor [Doc. Nos. 444, 561, and 592]
          Premier, Inc. and its subsidiaries (collectively, “Premier”) provides information
      technology and related services to the Debtors. Infor (US), Inc. (“Infor”) licenses
      copyrighted software to the Debtors and provides related maintenance and support
      services. Both Premier and Infor assert that the Debtors may not assume or assign any
      of their intellectual property absent consent.


10/24/2018 2:00:25 PM                       Page 38 of 54
 Case 2:18-bk-20151-ER        Doc 645 Filed 10/24/18 Entered 10/24/18 14:38:58                   Desc
                                    Ruling Page 13 of 17




                             United States Bankruptcy Court
                              Central District of California
                                         Los Angeles
                                 Judge Ernest Robles, Presiding
                                   Courtroom 1568 Calendar

Wednesday, October 24, 2018                                                   Hearing Room         1568

10:00 AM
CONT...       Verity Health System of California, Inc.                                   Chapter 11
          Debtors state that nothing in the Bidding Procedures Motion prevents Premier and
      Infor from presenting their objections in connection with the Sale Hearing.

      11. Reservation of Rights of Verity MOB Financing II [Doc. No. 500]
          Verity MOB Financing LLC and Verity MOB Financing II LLC (collectively, the
      “MOB Financing Entities”) assert security interests in certain of the Debtors’ assets.
      The MOB Financing Entities filed a Reservation of Rights, stating that they are in
      ongoing negotiations with the Debtors regarding their right to credit-bid and hope to
      resolve their issues prior to the October 24 hearing on the Bidding Procedures Motion.

      II. Findings and Conclusions
      A. The Attorney General’s Motion for a Continuance is Denied
          The Attorney General’s motion for a three week continuance of the Bidding
      Procedures Motion is DENIED. The hospitals that are the subject of the Bidding
      Procedures Motion are operating at a loss, meaning that every day that a future sale is
      postponed imposes significant costs upon the estate and upon creditors. The fact that
      APA schedules have not yet been provided does not constitute sufficient cause for a
      continuance.
          On a related note, certain parties have suggested that the sale timeline proposed by
      the Debtors is too aggressive and that professionals require more time to review
      various matters pertaining to the sale. It is important for the Court to point out that
      sales on a rapid timeline are routine in bankruptcy, since delay almost always imposes
      additional costs upon creditors. The sale timeline proposed here affords professionals
      a sufficient opportunity to represent their client’s interests.

      B. Certain Objections Are Premature and Will Not be Decided in Connection with
      this Hearing
          This hearing involves only the approval of the Bidding Procedures that will be
      used at the auction of the Assets. The Court finds that many of the objections are more
      appropriately considered at the final Sale Hearing, at which point the identity of the
      successful purchaser will be known. Many objections are based upon hypothetical
      future events and raise issues that may never ripen. For example, it is unknown
      whether the successful purchaser will assume the Debtors collective bargaining
      obligations; nor does the Court know which executory contracts or unexpired leases
      will be assumed.
          For these reasons, the Court does not at this time rule upon the objections asserted


10/24/2018 2:00:25 PM                       Page 39 of 54
 Case 2:18-bk-20151-ER         Doc 645 Filed 10/24/18 Entered 10/24/18 14:38:58                  Desc
                                     Ruling Page 14 of 17




                              United States Bankruptcy Court
                               Central District of California
                                         Los Angeles
                                 Judge Ernest Robles, Presiding
                                   Courtroom 1568 Calendar

Wednesday, October 24, 2018                                                    Hearing Room        1568

10:00 AM
CONT...       Verity Health System of California, Inc.                                        Chapter 11
      by the Federal Communications Commission, the Pension Benefit Guaranty
      Corporation, the U.S. Department of Health and Human Services, the California
      Attorney General, the Unions who are parties to various CBAs (Local 39, SEIU-
      UHW, CNA, IFPTE Local 20), the Retirement Plan for Hospital Employees, OCH
      Forest 1, Premier, Infor, and the MOB Financing Entities. All such objections are
      preserved for the Sale Hearing and may be raised at that time.
          The Court declines to require the Debtors to include the language proposed by the
      Federal Communications Commission (the “FCC”) in the Bidding Procedures Order.
      The FCC’s language pertains to the final transfer of assets, which is not at issue in the
      Bidding Procedures Motion. The FCC’s ability to assert that such language should be
      included in a final order approving the sale is preserved.

       C. Additional Language Regarding Overbidders’ Intent with Respect to the
       Assumption or Rejection of Pension Obligations is Not Required
           The PBGC argues that the Bidding Procedures Order must include additional
       intended to encourage potential Overbidders to assume the Debtors’ pension
       obligations. The Court finds that the Debtors have made abundantly clear that they are
       soliciting offers that provide for the assumption of pension obligations. No additional
       language in the Bidding Procedures Order is required.

       D. The Bidding Procedures Are Approved
           The objections to the proposed Bidding Procedures are overruled. The Court finds
       that the Bidding Procedures are likely to maximize the proceeds received by the
       estate. See Simantob v. Claims Prosecutor, LLC (In re Lahijani), 325 B.R. 282,
       288–89 (B.A.P. 9th Cir. 2005) (“The court’s obligation in § 363(b) sales is to assure
       that optimal value is realized by the estate under the circumstances.”).
           The Committee and secured creditors UMB, Wells Fargo, and U.S. Bank
       (collectively, the “Secured Creditors”) assert that the proposed Breakup Fee is too
       high. The objections to the Breakup Fee are overruled.
           In evaluating the Breakup Fee, the Court first must rule upon the Debtors’
       evidentiary objections to the HL Fee Study. The Court finds that Benjamin Ilhardt, as
       a Senior Vice President in the Financial Restructuring Group of Houlihan Lokey
       Capital, Inc., is qualified to introduce expert testimony regarding the reasonableness
       of breakup fees. However, the Court affords the HL Fee Study only minimal weight.
       The sale transactions selected for the HL Fee Study are comparable in amount to the
       instant sale, but do not involve companies in the healthcare industry.


10/24/2018 2:00:25 PM                        Page 40 of 54
 Case 2:18-bk-20151-ER        Doc 645 Filed 10/24/18 Entered 10/24/18 14:38:58                Desc
                                    Ruling Page 15 of 17




                             United States Bankruptcy Court
                              Central District of California
                                        Los Angeles
                                Judge Ernest Robles, Presiding
                                  Courtroom 1568 Calendar

Wednesday, October 24, 2018                                                   Hearing Room        1568

10:00 AM
CONT...        Verity Health System of California, Inc.                                       Chapter 11
           This distinction is key in view of the significantly greater regulatory compliance
      obligations placed upon healthcare entities. More due diligence is required to
      adequately value entities that are subject to additional regulations. Regulations
      introduce additional complication in assessing an entity’s future cash flow; this issue
      is of particular salience in the healthcare sector, where regulations are frequently
      subject to change. For instance, buyers of a healthcare entity are required to assess the
      possibility that the Affordable Care Act could be subject to significant revision, and to
      consider the impact of such possible revision on the viability of any healthcare entity’s
      continuing operations. Against this backdrop, it is not surprising that the Debtors
      would be required to negotiate a higher than average Breakup Fee to induce Santa
      Clara County to become the Stalking Horse Bidder.
           For similar reasons, the Court accords only minimal weight to the FTI Fee Study
      submitted by the Committee. Only three of the twenty sales examined in the FTI Fee
      Study are from the healthcare industry: Orixigen Therapeutics (a biopharmaceutical
      company), 4 West Holdings Inc. (an operator of skilled nursing facilities), and
      Angelica Corp. (a provider of medical laundry and linen management services).
      However, the due diligence required to value a biopharmaceutical company such as
      Orixgen Therapeutics or a provider of healthcare support services such as Angelica is
      very different from the due diligence required to value an operating hospital. Thus, the
      FTI Fee Study contains only one sale (that of 4 West Holdings) that is arguably
      comparable to the sale at issue here. As such, the probative value of the FTI Fee Study
      is limited.
           For the same reasons, the Court accords only minimal weight to the FTI Fee Study
      submitted by the Committee. Like the HL Fee Study, the FTI Study does not involve
      any sales in the healthcare industry. The breakup fees for such sales do not afford a
      truly comparable yardstick for assessing the Breakup Fee at issue here.
           The Committee and the Secured Creditors similarly contend that the proposed
      Expense Reimbursement is too high. These objections, which once again are premised
      upon comparing this healthcare sale to sales in other industries, are overruled. Where
      more due diligence is required, a higher Expense Reimbursement amount will be
      necessary.
           The Committee and the Secured Creditors contend that the minimum overbid
      increment of $7.5 million should be reduced. The Court finds that the Debtors
      exercised reasonable business judgment in establishing the overbid increment, and
      declines the invitation of the parties to overrule the Debtors’ business judgment.
      However, it may be prudent for the Debtor to allow itself the leeway to accept


10/24/2018 2:00:25 PM                       Page 41 of 54
 Case 2:18-bk-20151-ER        Doc 645 Filed 10/24/18 Entered 10/24/18 14:38:58                Desc
                                    Ruling Page 16 of 17




                             United States Bankruptcy Court
                              Central District of California
                                        Los Angeles
                                Judge Ernest Robles, Presiding
                                  Courtroom 1568 Calendar

Wednesday, October 24, 2018                                                 Hearing Room        1568

10:00 AM
CONT...      Verity Health System of California, Inc.                                     Chapter 11
      incremental bids at less than $7.5 million should the bidding process become stalled.

      E. Cigna’s Objections are Overruled
          The Court finds that the procedures proposed by the Debtor regarding the
      assumption of executory contracts and unexpired leases are customary and reasonable
      for sales of this type. Cigna demands 60 days’ notice regarding an
      assumption/rejection decision pertaining to the Cigna Provider Agreements. Such a
      lengthy notice period would unduly delay the closing of the sale, to the detriment of
      the estate and creditors. The ten day notice period demanded by Cigna with respect to
      the disposition of the LINA Contracts would likewise impose unreasonable delay.

      III. Conclusion
          Based upon the foregoing, the Bidding Procedures Motion is GRANTED. The
      hearing to approve the sale and authorize the assumption and assignment of Assumed
      Executory Contracts shall take place on December 18, 2018, at 10:00 a.m.
          The Court will sign enter the Bidding Procedures Order in the form proposed by
      the Debtors. Because bids must be solicited on a shortened timeframe, no objections
      to the form of the Bidding Procedures Order will be entertained subsequent to this
      hearing.

          No appearance is required if submitting on the court’s tentative ruling. If you
      intend to submit on the tentative ruling, please contact Jessica Vogel or Daniel
      Koontz, the Judge’s Law Clerks, at 213-894-1522. If you intend to contest the
      tentative ruling and appear, please first contact opposing counsel to inform them
      of your intention to do so. Should an opposing party file a late opposition or appear
      at the hearing, the court will determine whether further hearing is required. If you
      wish to make a telephonic appearance, contact Court Call at 888-882-6878, no later
      than one hour before the hearing.

      Note 1
         Certain of the objections propounded by various parties have now been resolved.
      Only objections that remain unresolved are discussed herein.

                                     Party Information
  Debtor(s):
       Verity Health System of California,         Represented By
                                                     Samuel R Maizel
10/24/2018 2:00:25 PM                        Page 42 of 54
 Case 2:18-bk-20151-ER      Doc 645 Filed 10/24/18 Entered 10/24/18 14:38:58        Desc
                                  Ruling Page 17 of 17




                           United States Bankruptcy Court
                            Central District of California
                                      Los Angeles
                              Judge Ernest Robles, Presiding
                                Courtroom 1568 Calendar

Wednesday, October 24, 2018                                              Hearing Room   1568

10:00 AM
CONT...       Verity Health System of California, Inc.                            Chapter 11
                                                   John A Moe II
                                                   Tania M Moyron
                                                   Claude D Montgomery
                                                   Sam J Alberts




10/24/2018 2:00:25 PM                    Page 43 of 54
